 DAVIS MOTOR COMPANY, INC.125September 28 were seen from about 10: 30 in the morning to 3 in theafternoon.At this store the picket line was out in front of the ship-ping entrance "a good 20 feet."Delivery, which normally makespickups from the stores at regularly scheduled intervals, picked upsome packages although its service was definitely curtailed duringthe period of the dispute.At Meigs the sign carried by the picket atfirst charged Meigs with having been unfair to the Respondent; about1 hour later this sign was revised to conform to the placards borneat the other stores which indicated that Delivery Company was unfairto the Respondent.In our opinion, the foregoing uncontroverted evidence in the recordin this case reasonably leads to the inference, and we find, that thepicketing at the three stores involved was not picketing of the primaryemployer under the criteria of theSailors' Unioncase.The Boardconcludes that the picketing was not strictly limited to times whenthe trucks of Delivery were located on the store premises nor to timeswhen the primary employer, Delivery, was engaged in its normalbusiness at the stores.The picketing, although irregular, did occurfor relatively long periods of time and was not related or limited tothe arrival and departure of Delivery's trucks which ran on a defi-nitely curtailed schedule during the period of the dispute.Nor wasthe picketing limited to places reasonably close to the location ofDelivery's trucks-the pickets patrolled along the sidewalk curb ontwo sides of one of the stores and at another were at least 20 feet outin front of the entrance.Furthermore, at least in one instance, theplacard borne by a picket stated that the Respondent's dispute waswith the secondary employer.Accordingly, we hereby affirm the Decision and Order of August31, 1949, without modification.MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision.DAVIS MOTOR COMPANY, INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS, LOCAL LODGE No. 778, AFL, AND INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, OVER-TIIE-ROAD AND CITY TRANSFERDRIVERS,HELPERS, DOCKMEN AND WAREHOUSEMEN, LOCAL No. 41, AFL,JOINTLY,PETITIONER.Case No. 17-RC-1093.November 27, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Margaret L. Fassig,97 NLRB No. 22. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer at present has a contract-apparently identical tothose of other individual motor car dealers in the Kansas City area-with the International Union, United Automobile Workers of Amer-ica,AFL, covering "service and parts department employees, includ-ing any full-time garage employees, and excluding office clerical em-ployees, automobile and trucksalesmen,outside parts salesmen, serv-ice salesmen, control tower operators, testers, supervisors, and anypart-time garage employees."This contract is dated June 30, 1950,-at a time when the contracting union was in compliance-has a 2-yearterm, and contains the following union-security provision underwhich, at the time of the hearing, no union-authorization election hadbeen held pursuant to Section 9 (e) of the Act :1Membership in the Union shall be a condition of employment ofeach employee thirty (30) days after the date of his first employ-ment or thirty (30) days after the effective date of this clause,whichever is the later, provided, however, that this clause shallnot take effect until such time as the appropriate provisions ofthe Labor Management Relations Act, 1947, have been fully com-plied with.The UAW-AFL was allowed to intervene at the hearing on the basisof this contract. It urges the contract as a bar to the petition herein,which was filed July 2, 1951, and requests the employees in the con-tract unit.The Petitioners, on the other hand, urge that the contractis not a bar because of the presence of the "unauthorized" union-securityprovision quoted above, which they contend has beenenforced.In view of the congressional policy expressed by the recent amend-ment to the Act 2 deleting those portions of Section 9 (e) which for-merly required Board-conducted elections authorizing unions to enter1It was stipulated by the parties that, in a unit of somewhat different description, theUAW had previously been certified on July 2, 1948, as authorized to enter into a union-security agreement with this Employer (Case No. 17-UA-965).Evidence-was conflictingas to whether the union-security provision of the current contract was being enforced.2Public Law No 189, 82nd Congress,1st Sess., Sec. (c) (Oct. 22, 1951). KIMEL SHOE COMPANY127into union-security agreements with employers, the Petitioners' con-tract bar contention has become without merit.'We find that theexisting contract between the Employer and UAW-AFL is a bar tothe petition herein.Accordingly, we shall dismiss the petition'OrderIT ISHEREBY ORDEREDthat the petition filed by the International As-sociation of Machinists, Local Lodge No. 778, AFL, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, Over-the-Road and City Transfer Drivers, Helpers,Dockmen and Warehousemen, Local No. 41, AFL, jointly, be, and ithereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.3We distinguish those cases where we have held that contracts with unauthorizedunion-security provisions which thepartiessought to correct or suspend after the filingof a representation petition are no bar to a determination of representatives.BrodAead-Garrett Co,96 NLRB 669 ;AllenWales Adding MachineDii.tisionof the National CashRegister Company,94 NLRB 1288;Wettlauffer Manufacturing Corporation,89 NLRB 696.4 In view of the fact that the proviso contained in the union-security clause effectivelydefers application of the clause,Member Reynoldsfinds that the existing contract betweenthe Employer and the UAW-AFL constitutes a bar to this proceeding.He thereforeconsiders it unnecessary to pass upon the effect of the recent amendment to the Act uponthe contract bar issueKIMEL SHOE COMPANY, PETITIONERandUNITED SHOE WORKERS OFAMERICA, CIO.Case No. f1-RM-178.November 97, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Employer, the Petitioner herein, seeks a determination ofthe bargaining representative of production and maintenance em-ployees at its Los Angeles, California, shoe manufacturing plant.The Union moves to dismiss the petition, contending that it has ex-pressly disclaimed all interest in the employees covered by the petitionand that a question concerning representation therefore does not exist.The pertinent facts relative to the instant petition and the Union'salleged disclaimerare asfollows :97 NLRB No. 14.